Citation Nr: 1708581	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  15-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 and May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  During a December 2016 Board hearing, the Veteran identified outstanding treatment records from the Sun Coast Center for Community Mental Health and identified additional primary care treatment at the Bay Pines VA Medical Center which need to be obtained.  Therefore, a remand for those records is warranted.  

Service treatment records are unavailable in this case.  However, during a November 2013 psychiatric evaluation, the Veteran reported that after entering service, he spent most of his time in a psychiatric facility.  On remand, the AOJ should request that the Veteran identify any facility or hospital in which he received psychiatric or hospital care in service, and should attempt to obtain such records.  

On remand, the AOJ should take any additional development as deemed necessary.  If the evidence shows an acquired psychiatric disorder was treated in service, and the AOJ finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.

The Veteran has no currently service-connected disabilities but contends that he is totally disabled due to his claimed acquired psychiatric disorder.  As a determination on the issue of service connection for an acquired psychiatric disorder could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If found to be sufficient, the AOJ should use the authorizations provided by the Veteran in December 2016 to obtain private treatment records from Sun Coast Center for Community Mental Health and should associate them with the record.  Otherwise, the AOJ should obtain updated authorizations and should attempt to obtain the identified private treatment records.

2.  The AOJ should obtain updated VA treatment records from the VA Medical Center in Bay Pines, Florida and should associated them with the record.  

3.  The AOJ should request that the Veteran identify any facility or hospital in which he received psychiatric or hospital care in service and should attempt to obtain those records.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  The AOJ should take any additional development as deemed necessary.  

5.  Thereafter, the AOJ should readjudicate claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




